Mikell, Judge.
' In Blockum v. Fieldale Farms Corp., 251 Ga. App. XXV (September 18, 2001), issued pursuant to Rule 36 of the Rules of the Court of Appeals, we affirmed without opinion the trial court’s grant of summary judgment to Fieldale. The Supreme Court granted certiorari and, in Blockum v. Fieldale Farms Corp., 275 Ga. 798 (573 SE2d 36) (2002), reversed our judgment as to Blockum’s claims of breach of written contract, intentional infliction of emotional distress, and racial discrimination pursuant to 42 USC §§ 1981 and 1982. The Court affirmed as to Blockum’s claims of economic coercion, breach of *299oral contract, fraud, and misrepresentation. Accordingly, our judgment in this case is vacated, and the judgment of the Supreme Court is made the judgment of this Court.
Decided July 14, 2003.
George W. McGriff, for appellant.
Victor Blockum, pro se.
Alston & Bird, Jay D. Bennett, Paul J. Kaplan, for appellee.

Judgment affirmed in part and reversed in part.


Blackburn, P. J., and Adams; J., concur.